Citation Nr: 1003471	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November1969 and from March 1978 to April 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to an increased 
(compensable) rating for bilateral hearing loss.

In August 2005, the Veteran filed a notice of disagreement 
with regard to the issues of service connection for vertigo 
and an increased rating for hearing loss.  The RO issued a 
statement of the case with regard to both issues.  However, 
in his March 2006 VA Form 9, the Veteran indicated that he 
was only appealing the issue of a compensable rating for 
bilateral hearing loss.  He has not submitted a substantive 
appeal with regard to the issue of service connection for 
vertigo, and the issue has not been certified for appeal.  
Accordingly, the Board will not consider this issue.


FINDING OF FACT

The Veteran's has Level I hearing loss in the right ear and 
Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).
Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 
In a November 2001 letter, issued prior to the initial 
adjudication of the claim, and in a December 2004 letter, the 
RO or AMC notified the Veteran of the evidence needed to 
substantiate his claim for a compensable rating.  The letters 
told the Veteran that he could substantiate the claim with 
evidence that the disability had worsened.  They satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran was notified of the first three elements of the 
Dingess notice by the November 2001 and December 2004 
letters.  While he has not received specific information 
regarding the disability rating and effective date elements 
of his claim, as the claim is being denied no additional 
disability rating or effective date will be assigned.  
Therefore, the Veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records, 
and private medical records.  Additionally, the Veteran was 
provided a VA examination May 2005 to evaluate his hearing 
loss.  There is no evidence of a change in the disability 
since the last examination.

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The May 2005 examiner noted the Veteran's 
reports of constant hearing loss and difficulty hearing words 
in the right ear when noise was present.  His occupational 
history was also recorded.  The examiner thereby fully 
considered the functional effects of his hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85 (2009).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2009).

Analysis

The Veteran contends that his hearing loss warrants a 
compensable rating because, he cannot hear conversation if 
someone is speaking on his left side, and that even with 
hearing aids, conversation is garbled.   His representative 
has pointed out that the Veteran is also service connected 
for tinnitus; which makes it more difficult for him to hear 
and concentrate.  See January 2010 Informal Hearing 
Presentation.

The RO granted service connection for bilateral hearing loss 
in a May 1995 rating decision, effective May 1, 1994.  The 
disability has been evaluated as noncompensable since that 
date.

The Veteran was afforded a VA QTC audiological examination in 
January 2001.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	25	45	55	37.5
Left (db):	40	45	65	60	52.5

Speech audiometry results revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values  to the rating 
criteria results in a numeric designation of level I in the 
right and left ears.  See 38 C.F.R. § 4.85, Table VI (2009).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The most recent measurements of the Veteran's hearing ability 
in the record come from a VA QTC audiological examination 
conducted in May 2005.  The evaluation produced the following 
audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	30	45	60	38.75
Left (db):	70	75	75	85	76.25

Speech recognition ability of 100 percent in the right ear 
and 80 percent in the left ear was reported.  The diagnosis 
was sensorineural bilateral hearing loss.  The Veteran was 
also diagnosed as having bilateral tinnitus and Meniere's 
disease.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values  to the rating 
criteria results in a numeric designation of level I in the 
right and level V in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2009).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a rating of 0 percent.

Outpatient treatment records from the VA Medical Center in 
Durham, North Carolina and private treatment records from 
Coastal Ear Nose and Throat show that the Veteran was also 
given audiograms in November 2000 and November 2004.  
However, the audiometric findings from these audiograms are 
incomplete, as the November 2000 audiogram does not show the 
amount of decibel loss at 4000 hertz for the right ear, and 
the November 2004 report does not show the amount of decibel 
loss at 1000 and 2000 hertz for the left ear.  

Accordingly, the Board concludes that the disability is 
properly evaluated as noncompensably disabling for the entire 
period in question.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7, 4.21 (2009).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has essentially contended that his disability 
falls outside the schedular criteria in that testing in a 
controlled environment does not reveal the difficulties he 
experiences in hearing everyday conversations.  This 
contention goes to the first step in the Thun test for 
extraschedular referral.  Turning to the second step, 
however, there is no evidence of frequent hospitalization, 
marked interference with employment or other exceptional 
factors.  The Veteran has not reported any interference with 
his employment as an aircraft worker supervisor and there 
have been no periods of hospitalization for hearing loss.  
The criteria for referral for an extraschedular rating are, 
therefore, not met.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence of unemployability.  The 
May 2005 examination report shows that the Veteran was 
gainfully employed and had been employed in his current 
position since 1999.  There is no allegation or evidence of 
unemployability.  Because there is no evidence of 
unemployability, further consideration of entitlement to TDIU 
is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. 
Cir. 2009).

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


